Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Reasons for Allowance 
2.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Kwon et al. (US 5,721,750), Xu et al. (US 5,563,902) are cited as pertinent prior art.
Kwon et al. ‘750 shows and discloses a laser optoelectronic integrated circuit comprises a substrate, a waveguide consisting of a N-cladding, a passive waveguide and an active waveguide, where present invention has high efficiency of light and low threshold current (Fig 3, 4: 31 substrate, 32 cladding, 33 passive waveguide, 35 active, 36 cladding, 37 ohmic, 39 upper metal contact apply current, 38 laser on SiO2 layer; Col 3: 5-67; Table 1).
	Xu et al. ‘902 shows and discloses a semiconductor waveguide laser with lateral current injection with active layer sandwiched between cladding and on a substrate (TITLE; Abstract; Fig 2-11: 20 substrate, 15 lower clad, 25 active, 50 electrical contact; Col 3:20-67).	
Claims 1, 14 are allowed since none of the references fail to explicitly teach a chip-scale laser device and method of manufacturing a chip-scale laser device comprising: a laser cavity on a substrate including cladding layers and a gain medium embedded in a guiding layer, the laser cavity having a first end wall and a second end wall, wherein a shape of the first end wall and the second end wall is defined to cause the chip-scale laser device to emit light with low spatial coherence and high directionality. 
Where a chip-scale laser indicated devices have dimensions less than 1mm or ranging from nanometers to tens or hundreds of micrometers (Section [045]), in addition the cavity end 
Claims 2-13, 15-20 are also allowable as they directly depend on claims 1, 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	COMMUNICATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828